Citation Nr: 1340418	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bronchiectasis, to include as a result of exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Sioux Falls, South Dakota, which, in pertinent part, denied the claim of service connection for bronchiectasis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the claim of service connection for bronchiectasis, the Veteran has indicated that this disorder is related to his period of service, to include by way of exposure to AO while in Vietnam.  In support of his claim, the Veteran has submitted several lay statements with regard to his breathing problems.  In addition, the Veteran has submitted an October 2011 VA treatment record, prepared by a nurse practitioner, wherein the nurse practitioner stated that it is as likely as not that the Veteran's AO exposure is a direct cause of the new diagnosis of bronchiectasis.  The nurse practitioner indicated that the Veteran reported that during his time in Vietnam he remembered multiple episodes of being drenched in AO with no shower facility for days on end to remove the exposure.  

The Board notes that the Veteran has not been afforded a VA examination as it relates to the claimed bronchiectasis throughout the appeal period.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any bronchiectasis, and its relationship, if any, to his period of active service, to include as a result of exposure to AO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current bronchiectasis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records should be made available to the examiner and the examiner should note such review in his/her report.  Following examination, the examiner should render the following opinion:

Is it as likely as not (50 percent probability or greater) that any current bronchiectasis is related to the Veteran's period of service, to include exposure to AO in service?  Please state the reasons that support any opinion that is rendered. 

2.  After completion of the above and any development resulting from this remand the AMC/RO may deem appropriate, the AMC/RO should re-adjudicate the issue of service connection for bronchiectasis.  If any benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


